DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	This action is responsive to the arguments received March 24, 2022. The remarks are persuasive. The only outstanding rejection was based on statutory double patenting; however, the rejection is moot in view of the other application being abandoned. As such, all outstanding rejections are withdrawn.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a key configured to be releasably attached to the first wall portion at a forward position to define a first keyed configuration for insertion of the front end of the housing into the adapter in only a first orientation to define a first configuration with respect to the adapter; wherein the key comprises a retainer and the first wall portion is formed with restraining structure that receives the retainer, the key being deformable to selectively lift the retainer away from the restraining structure to permit movement of the key with respect to the housing” (claim 15); “a key configured to be releasably attached to the first wall portion at a forward position to define a first keyed configuration for insertion of the front end of the housing into the adapter in only a first orientation to define a first configuration with respect to the adapter, the key being movable relative to the first wall portion to a rearward position; the key being configured to be received in the channel for engagement with the channel to prevent movement of the key way from the first wall portion” (claim 23). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 15 and 23 are patentably distinct over the prior art and are allowed. Claims 16-22 and 24-25 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874